El Juez Presidente Señor, del Toro,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación de la apelación interpuesta en este caso por tres motivos, a saber:
Porque al proveer la corte “como se pide” a la moción de la apelante suplicándole que ordenara al taquígrafo la pre-paración de la transcripción de la evidencia dentro del tér-mino legal, no le fijó plazo alguno; porque la apelante n,o lia tramitado el recurso con la debida diligencia, y porque la apelación es frívola.
En cuanto al primer motivo, bastará decir que fué resuelto en contra de lo que alega la parte apelada en el caso de Rodríguez Suárez v. Star Fruit Co., 37 D.P.R. 737.
En cuanto al segundo, si bien la apelación se interpuso desde octubre 13, 1927, y aún no se ban radicado los autos en este tribunal, es lo cierto que'se vienen solicitando y obteniendo prórrogas del juez del distrito para la preparación de la transcripción, y mientras no se demuestre que el dicho juez ha abusado de su discreción al concederlas, esta corte debe presumir que se le expuso una justa causa para ello.
Y en cuanto al tercero, quizá tenga razón la parte apelada, tal vez se trate de un mero conflicto de prueba decidido debidamente por el juez sentenciador, pero esta corte no puede llegar a esa conclusión con la sola opinión del dicho juez y su sentencia, que son los únicos documentos referentes *328al pleito que se acompañan a la moción de desestimación.

En tal virtud la moción debe ser declarada sin lugar.